DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to the filing of Application #16/618, 468, filed on 12/02/2019.  This Application is a 371 National Stage Application of PCT/JP2017/021974, filed on 06/14/2017.    
Claims 9-16 are now pending and have been examined.
Claims 1-8 have been cancelled by the applicant.


Allowable Subject Matter

Claims 9-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a system and method for calculation of a charge based on equipment rental actual use.  The charge calculation is based on integrated machinery parts that work together to detect parts use and time of use.  There is a main machine that can attach various removable parts and rent them for the time they are used.  As each part is attached to the machine, the camera/reader and processor on the machine recognize the part based on the way it fits and recognition of the identification on the part itself.  The processor then stores the operating information of the rented unit including the time it is used, time of end of use, how it is used, what the load is, etc.  The system then 

This invention provides a unique advantage to the large machinery industry in areas such as steel, mining, and other similar applications for both the renter and the owner of the machinery, as there are parts used in certain industries that are incredibly costly to the renters and being charged only for the time of actual use makes the rental coast lower.  Further, the cost of the parts to the owner include a limited amount of hours of use before a need for replacement, so charging for actual time of use helps the owner keep rental costs down while accurately charging for hours used, which allows them to keep costs down while protecting for wear and tear of the parts.  Further, this system allows for accurate on-site tracking in a unique fashion which needs no observer or estimated use time, as the system is literally integrated with the actual machine and parts.

The closest prior art, Nakamura, Japanese Publication JP2003028070, teaches a similar remote tracking of actual time used for a rental unit.  Sensors and processors are used to report actual time of use of the machine and transmit it to a server which calculates a charge for the rental time.  However, Nakamura does not allow for tracking of individual parts attached to the machine or use cameras and on-part identification to verify what parts are being used at a particular time.  Janda, Pre-Grant Publication No. 2003/0125961 A1 teaches machinery identification and transfer of a rental machinery use time with ID to an external server, but not many other elements of the claimed invention.  Kropp, et al., Patent No. 9,189,812 B2 teaches a unit which allows for rental of a carpet cleaner as well as several attachable accessories.  When someone rents the cleaner and accessories, the unit detects the removal of the cleaner and accessories, and when they are returned it calculates a charge based on the time in which the cleaner and the accessories were not at the unit.  However, it does not teach detection of placement of the accessories on the cleaner and calculation of time the accessories are actually used.        
The claims invoke 112f, as the claims include several components of the system recited as “a…section…configured to.”  Upon analysis of the specification, the specification clearly teaches the structural components and accompanying algorithm/description for performing each step.  The “recognizing section” is clearly taught in paragraph [0025] as 
Independent claims 9 and 16 comply with 35 U.S.C. 101.  Under Step 1 of the analysis, Claims 16 is a method, or process.  A process is a statutory category for patentability.    Claim 9 claims a system comprising several sections.  These sections are clearly taught in the applicant’s specification to be a camera or reader (paragraph [0025]), computer [0025], camera ([0025]-[0026]), server and memory ([0026] and [0035]), server ([0036]-[0037]), and server ([0038]-[0040]).  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  
Under Step 2A Prong 1 of the analysis, the examiner cannot identify an abstract idea in the claims under the new 2019 Updated Guidance.  The claims are not directed to a mathematical formula, an organization of human activity, or a mental process.  While the claims include the concept of charging a rental amount based on data such as time of use, the claims integrate several components into the actual machines and parts which are then used to detect on-site the interaction between the machines in order to produce the data for calculating a charge.  These technical elements would seem to go beyond the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682